—Order unanimously reversed on the law and *982facts with costs, motion granted in part and new trial granted, in accordance with the following Memorandum: The jury’s determination that plaintiff was 50% responsible for the accident is not against the weight of the evidence and that part of the verdict may stand. We conclude, however, that the awards for past pain and suffering, for future pain and suffering, and for the wife’s derivative claim are inadequate in that they "deviat[e] materially from what would be reasonable compensation” (CPLR 5501 [c]). Accordingly, a new trial is granted, limited to the issue of those items of damages. (Appeal from Order of Supreme Court, Onondaga County, Hurlbutt, J.—Set Aside Verdict.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.